Citation Nr: 0409799	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-15 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to September in 1977.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In her June 2003 Substantive Appeal, the veteran indicated that 
she was reserving the right to request a personal hearing before 
an RO decision review officer.  To date, the veteran has not 
actually requested such a hearing, and the Board is presently of 
the impression that she has decided to not request a hearing.  
Since further development has been requested in this case, the 
veteran still has the opportunity to request a hearing, should she 
choose to do so.

As indicated in further detail below, this appeal has, in part, 
been REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, and VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence needed 
to substantiate her claim.

2.  The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was denied in an unappealed 
July 1982 rating decision.

3.  Evidence received since the July 1982 rating decision is new 
and relates to an unestablished fact necessary to substantiate the 
claim for service connection for schizophrenia.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  38 
U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, was signed into law.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  The Board has 
considered this new legislation with regard to the issue on appeal 
but finds that, given the favorable action taken below, no further 
assistance in developing the facts pertinent to this limited issue 
is required at this time.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  

Under the revised provisions of 38 C.F.R. § 3.156(a), which are 
effective in this case because the veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

In this case, the RO denied the veteran's initial claim for 
service connection for a "nervous condition" in a July 1982 rating 
decision.  In this decision, the RO noted that there was no 
diagnosis of a psychiatric disorder in service.  Medical evidence 
then of record included an August 1979 hospital report containing 
a diagnosis of schizophrenia, schizoaffective type.  The veteran 
was notified of this decision in July 1982 but did not respond 
within the following year.  Accordingly, the July 1982 rating 
decision is final under 38 U.S.C.A. § 7105(c), and the question 
for the Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since the 
issuance of that decision.

Evidence received subsequent to the July 1992 rating decision 
includes a January 1998 VA psychiatric attending note, in which 
the treating psychiatrist noted that "from the charts it is 
gleaned that [the veteran] first fell ill in 1979 while in the 
military."  While the date indicated in this note is not 
consistent with the veteran's service dates (in 1977), it is 
readily apparent that this treatment provider suggested that the 
veteran's current psychiatric disorder dated back to service. 

The Board finds that this new evidence relates to an unestablished 
fact necessary to support the claim, as there is now an indication 
of a causal relationship between a current psychiatric disorder 
and service.  As such, this evidence raises a reasonable 
possibility of substantiating her claim.  Accordingly, this 
evidence is "new and material" under the revised provisions of 38 
C.F.R. § 3.156(a), and the claim is reopened.  As further 
development has been deemed necessary, as described below, a final 
determination on this claim will not be made in this Board 
decision.


ORDER

New and material evidence has been submitted to reopen a claim for 
service connection for schizophrenia; to that extent only, the 
appeal is granted.



REMAND

As indicated above, the January 1998 VA medical opinion suggesting 
that the veteran's current psychiatric disorder was first manifest 
in service is contradictory in nature, as this opinion also 
suggests 1979, roughly two years after service, as the onset date.  
The veteran's service medical records show no psychiatric problems 
at discharge in September 1977, but, in March 1978, she was 
hospitalized for frequent blackouts, paranoia, aggressive 
behavior, and plans to commit suicide.  The diagnoses rendered at 
that time concerned substance abuse, with no diagnosis of 
schizophrenia or another compensable mental disorder noted until 
August 1979.

Given the January 1998 VA medical opinion and the records of 
treatment for behavioral problems within one year following 
service, the Board finds that a VA examination addressing the 
etiology of the veteran's current schizophrenia is "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should send a letter to the veteran explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the need for 
additional evidence regarding her claim.  By this letter, the RO 
must inform the veteran about the information and evidence that is 
necessary to substantiate the claim, notify her of the type of 
evidence that VA will seek to provide, inform her of the type of 
evidence that she is expected to provide, and request that she 
provide any and all relevant evidence currently in her possession.  
The veteran should be allowed a reasonable period of time in which 
to respond prior to further RO adjudication.

2.  Then, the RO should afford the veteran a VA psychiatric 
examination to address the etiology of her current schizophrenia.  
The examiner should be provided with the veteran's claims file and 
must review the entire claims file in conjunction with the 
examination.  The examiner should specifically state whether it is 
at least as likely as not (e.g., a 50 percent or greater 
probability) that the veteran's current schizophrenia is 
etiologically related to service.  All opinions and conclusions 
expressed must be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the veteran's claim of 
entitlement to service connection for schizophrenia.  If the 
determination of this claim remains unfavorable to the veteran, 
the RO should furnish her with a Supplemental Statement of the 
Case (with the provisions of 38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford her a reasonable period of time in which to 
respond before the case is returned to the Board.

By this REMAND, the Board intimates no opinion as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



